Name: 2005/439/EC: Commission Decision of 13 June 2005 amending Commission Decision 2005/131/EC as regards the financial assistance for one Community reference laboratory in the field of veterinary public health (biological risks) in the United Kingdom for the year 2005 (notified under document number C(2005) 1711)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  health;  research and intellectual property
 Date Published: 2006-12-12; 2005-06-15

 15.6.2005 EN Official Journal of the European Union L 152/20 COMMISSION DECISION of 13 June 2005 amending Commission Decision 2005/131/EC as regards the financial assistance for one Community reference laboratory in the field of veterinary public health (biological risks) in the United Kingdom for the year 2005 (notified under document number C(2005) 1711) (Only the English text is authentic) (2005/439/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and, in particular, Article 28(2) thereof, Whereas: (1) Commission Decision 2005/131/EC of 7 February 2005 on financial assistance from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2005 (2), grants Community financial aid to them to carry out certain functions and duties. (2) On 28 January 2005, an EU expert panel, chaired by the Community Reference laboratory for TSEs (CRL), confirmed the detection of bovine spongiform encephalopathy (BSE) in a goat slaughtered in France. It was the first case of BSE in a small ruminant under natural conditions. (3) In its statement of 28 January 2005, the Scientific Panel on Biological Hazards of the European Food Safety Authority (EFSA) stressed that the significance of this single case of BSE infection in a goat in France is yet to be assessed. In order to do so, EFSA indicated that the results of an increased monitoring of TSEs in goats will be essential. In response to that, Commission Regulation (EC) No 214/2005 (3) introduced a new programme for the monitoring of TSE in caprine animals starting from 11 February 2005. Under this new monitoring programme, the numbers of healthy slaughter and dead-on-farm caprine animals to be tested are substantially increased. (4) Commission Regulation (EC) No 36/2005 amending Annexes III and IX to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards epidemiosurveillance for transmissible spongiform encephalopathies in bovine, ovine and caprine animals (4) introduced a strategy to investigate the possible presence of bovine spongiform encephalopathy (BSE) in small ruminants. The strategy includes firstly implementing screening of all confirmed TSE cases in small ruminants at the level of the national reference laboratories. Secondly, a ring trial with at least three different methods in selected laboratories under the heading of the Community Reference laboratory for TSEs (CRL) to be carried out on all cases in which the first screening test could not exclude BSE. Finally, mouse strain typing is required if the outcome of the molecular typing needs confirmation. The Community contribution will cover all the costs for the ring trial and mouse strain typing. (5) At the request of the Commission this coordinating role of the CRL for the ring trial and the mouse strain performed in different laboratories was included in the work programmes for 2005. (6) Therefore the Community financial assistance to the annual work plan of the CRL should be increased to cover the additional costs for the ring trial and the mouse strain typing. (7) Decision 2005/131/EC should be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Article 5(1) of Decision 2005/131/EC is replaced by the following text: 1. The Community grants financial aid to the United Kingdom for the functions and duties provided in Chapter B of Annex X to Regulation (EC) No 999/2001, to be carried out by the Veterinary Laboratories Agency, Addlestone, United Kingdom, for the monitoring of transmissible spongiform encephalopathies. For the period from 1 January to 31 December 2005, that financial aid shall not exceed EUR 810 500. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 45, 16.2.2005, p. 15. (3) OJ L 37, 10.2.2005, p. 9. (4) OJ L 10, 13.1.2005, p. 9.